Citation Nr: 0811617	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  02-20 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic 
neuropathy of the left lateral chest wall.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1959 to June 1963 and from May 1965 to March 1967, and 
had subsequent service with the Army National Guard.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision of the Waco, Texas 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
October 2003, a hearing was held before a Decision Review 
Officer (DRO) at the RO.  A transcript of this hearing is of 
record.  The case was previously before the Board in August 
2004 when it was remanded for further development/notice.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

In the August 2004 remand, the Board asked the RO to advise 
the veteran that he could submit supporting evidence 
concerning his allegation that in June 1984 he slammed into a 
commander's hatch opening of a tank, causing his current left 
lateral chest wall neuropathy.  Specifically, the RO was 
asked to advise that such supporting evidence could come from 
alternative sources, such as lay statements, buddy 
statements, letters, and diaries, etc., and that such 
detailed information was vitally necessary for VA to attempt 
to obtain supportive evidence regarding his claim.

A close review of the record found that January 2005, 
December 2005, May 2006, August 2006, and April 2007 Veterans 
Claims Assistance Act of 2000 (VCAA) notice letters did not 
provide the veteran with this information.  Nor is there any 
other communication to the veteran from the RO providing the 
specific notice requested.  A remand by the Board confers on 
the appellant, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  
While the Board regrets continued delay in this case, it has 
no recourse but to once again remand the case to the RO for 
the notice previously sought.

Accordingly, the case is REMANDED for the following:

1.  The RO must (as the Board's previous 
remand instructed) advise the veteran that 
he may submit supporting evidence 
concerning the trauma (being slammed into 
a tank hatch) he claims caused his left 
lateral chest wall neuropathy.  He should 
be advised that such evidence may come 
from alternative sources, e.g., lay 
statements, buddy statements, letters, and 
diaries, etc., and that such detailed 
information is necessary for VA to attempt 
to obtain supportive evidence regarding 
his claim.  The veteran should have ample 
opportunity to respond.  

2.  If any further development is deemed 
necessary, the RO should arrange for such 
development.  The RO should then re-
adjudicate the claim.  If it remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
give the appellant and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

